In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to pay accrued vacation moneys to petitioner, the appeals are (1) from a judgment of the Supreme Court, Dutchess County, entered June 7, 1976, which, inter alia, dismissed the petition and (2) as limited by petitioner’s brief, from so much of an order of the same court, dated October 14, 1976, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed, without costs or disbursements. The judgment was superseded by the order made on reargument. Order reversed, on the law, without costs or disbursements, and proceeding remitted to Special Term for the holding of a fact-finding hearing on the issue of the validity of section 18.2 of the board’s policy handbook. By this proceeding petitioner seeks to compel respondents to pay him the sum of $7,174.12, representing accrued vacation moneys, and reasonable attorney fees. Petitioner should at least be afforded an opportunity to explore at a fact-finding hearing the contradictions evidenced in the parties’ affidavits. The issue of what the board intended by its adoption of *838the policy handbook for the 1974-1975 school year is not so clearly defined as to warrant the granting of summary relief. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.